91 U.S. 577
23 L.Ed. 462
SPENCERv.UNITED STATES.
October Term, 1875

APPEAL from the Court of Claims.
This cause was argued by Mr. Joseph Casey for the appellant, and by Mr. Assistant Attorney-General Edwin B. Smith for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
In this case, the Court of Claims has certified here, in answer to inquiries from us, (1) that the cotton in question did not come into the hands of any agent of the United States as abandoned or captured property, and was not sold as such; and (2) that the proceeds of the sale were not paid into the treasury of the United States.


2
Upon this state of facts, the judgment of the court below was clearly right. It is certain that no suit can be maintained against the United States under the Abandoned and Captured Property Act, if the property has neither been captured, seized, nor sold pursuant to its provisions, and the proceeds are not in the treasury.


3
Judgment affirmed.